Citation Nr: 0117918	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-04 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Evaluation of right knee pain syndrome, currently rated 
as 10 percent disabling.  

3.  Evaluation of left knee pain syndrome, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to October 
1999.  The Department of Veterans Affairs (VA) Regional 
Office (RO) granted service connection for the right and left 
knee pain syndromes whose ratings are now at issue in October 
1999 and assigned them 10 percent ratings effective from the 
day following service discharge.  He appealed the percentages 
assigned.  The RO also denied service connection for low back 
disability, and the veteran appealed that decision.  

Preliminary review of the record shows that the February 2000 
statement of the case concerning the evaluations for the 
service-connected bilateral knee pain syndromes provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  The record does not reveal that the RO expressly 
considered referral of the claims to the Under Secretary for 
Benefits or to the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), however.  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board of Veterans' Appeals (Board) is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

In June 2000, the veteran indicated that he wanted to be re-
evaluated, apparently for other disabilities which were 
service-connected in October 1999.  He also appears to have 
been claiming service connection for chronic headaches and 
neck and elbow disabilities.  Thereafter, the RO examined the 
veteran in September and October 2000, and the veteran 
submitted private medical evidence in April and May 2001 with 
a waiver of RO consideration.  To date, no further action on 
these matters has been taken by the RO.  It had contemplated 
taking some action within "the next 2 to 3 months" in 
November 2000, as reflected by a November 2000 letter to 
veteran, but before it took any further action, it forwarded 
the veteran's claims folder to the Board of Veterans' Appeals 
(Board) in May 2001.  It similarly did not take any action on 
the veteran's application for a clothing allowance which was 
received in April 2001.  These matters are referred to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  The veteran had back symptoms and treatment in service; 
however, no current low back disease or injury is shown.

2.  The veteran's right and left knee disabilities are 
manifested by pain, slight limitation of motion, and some 
lateral tilting of the patellae.  He retains functional use 
of his knees consistent with no more than leg flexion limited 
to 45 degrees or leg extension limited to 10 degrees.



CONCLUSIONS OF LAW

1.  Low back disability was not the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 
3.321(a), 4.40, 4.45, 4.59, 4.71 (including Plate I), 4.71a, 
Diagnostic Codes 5003, 5020 (2000).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 
3.321(a), 4.40, 4.45, 4.59, 4.71 (including Plate I), 4.71a, 
Diagnostic Codes 5003, 5020 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of RO rating decisions, and that he has been 
provided a statement of the case and a supplemental statement 
of the case, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran has not 
referenced any unobtained evidence that is relevant to his 
claims and he appears to have submitted all that is relevant.  
There are of record service and VA medical reports and a 
private medical record relating to his claims and which are 
adequate for rating purposes. 

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, VA's 
duties have been fulfilled.  Moreover, as the Board finds 
that the directives of VCAA have been complied with regarding 
VA's duties to notify and to assist the appellant, the Board 
finds that the appellant has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample process to provide evidence and 
argument in support of his claims.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Service connection for low back disability

Service medical records show that the veteran was evaluated 
and reported complaints of low back pain in service in 
February and March 1999, and that assessments of mechanical 
low back pain were made at those times.  In March 1999, the 
veteran had good flexion and extension of his back, his spine 
had no tenderness to palpation, and he could stand on his 
toes and heels okay.  Possible secondary gain motives were 
suspected.  

On VA examination in March 1999, after examination, it was 
opined that the veteran had a normal examination of the lower 
back.  

The veteran was given a service medical evaluation board 
examination in April 1999, at which time he complained of low 
back pain.  Clinically, his spine was normal.  

The veteran was seen by the service again in August 1999.  He 
complained that the small of his back bothered him when he 
sat, stood too long, and slept.  Clinically, he had a full 
range of motion of his lumbar spine and there was tenderness 
to percussion over the left paraspinal muscles.  His muscle 
strength was good and his sensation was intact.  Reflexes 
were +2/4 and straight leg raising was negative, and there 
was no deformity or spasm.  Mechanical low back pain was 
assessed.

A VA examination was conducted in October 2000.  The examiner 
reviewed the veteran's history and complaints and then 
examined the veteran, noting that he had a normal gait and 
complaints of slight tenderness subjectively in the left and 
right paralumbar muscles, with no muscle spasm.  There was 
also slight subjective discomfort on midline percussion in 
the lumbar region.  Straight leg raising was normal, as was 
sensory to scratch in both lower extremities.  Range of 
motion testing was performed, with complaints of slight pain 
at the terminal degrees reported.  X-rays were noted to be 
negative.  There was an undiagnosed lumbar spine disorder 
with negative X-ray and findings which were subjective only.  
No etiology was identified and there was no functional 
impairment.  

The veteran's private chiropractor in March 2001 wrote a 
letter indicating that he had treated the veteran for low 
back pain which could very well relate to his military 
service.  

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304 
(2000).  

In this case, there is evidence of treatment for low back 
complaints in service, and the veteran's chiropractor thinks 
that his low back pain could very well be related to service.  
Therefore, there is evidence of in-service incurrence and 
post-service symptoms.

The preponderance of the evidence shows that the veteran does 
not have a chronic low back disease or injury resulting in 
disability.  The veteran had assessments of mechanical low 
back pain in service, and the VA examiner who performed the 
post-service VA examination in October 2000 indicated that 
there was only subjective evidence of disability.  The 
examiner specifically noted that X-rays were normal and that 
there was no etiology for  Even the veteran's private 
chiropractor's March 2001 statement is in harmony with the 
conclusion that the veteran has only subjective complaints of 
low back pain currently, as it reports only subjective 
complaints of low back pain rather than an objective chronic 
low back disability diagnosis.  The Board notes that the 
Court in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), stated that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."

In light of the fact that the preponderance of the evidence 
is against a showing of current chronic low back disability 
due to disease or injury, the benefit of the doubt doctrine 
is not for application, and the claim must be denied.  The 
doctrine is to the effect that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b).  
Where, as is the case here, the preponderance of the 
evidences is against a claim, it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Knee ratings

Fenderson

The matters of concern herein stem from the veteran's appeals 
regarding the RO's decisions on his original compensation 
claims which were received at the RO before his service 
discharge in October 1999.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  Since he was discharged in 
October 1999, the entire rating period since then is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO 
found that the right and left knee syndromes have been 10 
percent disabling each since October 1999.  

Merits

Service medical records reveal treatment for right and left 
knee problems.  On service evaluation in December 1998, the 
veteran had tenderness to palpation beneath his kneecaps.  
There was no effusion or bony deformity, and he had full 
active flexion and extension.  His patellar tendons were 
intact.  Each patella had positive lateral tracking on 
extension.  The assessment was chronic bilateral knee pain, 
possibly degenerative joint disease -- rule out 
patellofemoral syndrome.  Later that month, his strength was 
normal.  In February 1999, he had a positive patellar 
compression test and a full range of motion.  McMurray and 
Lachmann were negative.

On VA examination in March 1999, the veteran reported that 
constant knee pain was about 3 or 4 over 10 and that his knee 
pain increased to 7 or 8 over 10 with any prolonged sitting 
followed by standing, kneeling, climbing stairs, or prolonged 
walking.  He treated his knees with ice, Feldene, and 
Tylenol.  The pain would usually last for an hour after he 
got off of his feet.  Clinically, he walked with a limp, 
favoring his right leg.  His muscle strength was 5/5 and he 
had tenderness to palpation anteriorly and crepitus of both 
knees.  He had pain anteriorly in both knees with McMurray's.  
Flexion was to 130 degrees, bilaterally, and he complained of 
pain on returning from 130 degrees of flexion to zero degrees 
of extension.  X-rays of the knees were normal.  

On medical evaluation board examination in April 1999, the 
veteran reported that his knees locked, gave out, cramped up, 
ached, throbbed, and swelled.  Clinically, there was 
bilateral anterior knee pain and a full range of motion 
bilaterally.

A June 1999 medical evaluation board report indicates that 
the veteran reported constant symptoms with exacerbations 
about two times daily, with sharp pain which would last 
several minutes.  When this would occur, the intensity of his 
pain was reportedly marked.  He stated that his knee pain 
prevented him from standing for prolonged periods of time, 
ascending and descending stairs, and climbing, and that he 
had increased symptoms after prolonged sitting.  He had no 
definite history of knee locking, although he related history 
of occasional bilateral knee swelling.  His knees exhibited 
no evident effusions, and no quadriceps atrophy was present.  
There was no detectable retropatellar crepitus but he had 
increased anterior knee symptoms with patellar compression 
test.  He had motion from 5 degrees of hyperextension to 135 
degrees of flexion.  There was no evident joint line 
tenderness.

The RO assigned the veteran a 10 percent disability rating 
for each knee pain syndrome in October 1999, effective from 
the day following service discharge, under Diagnostic Code 
5099-5020, synovitis.

On VA examination in September 2000, the veteran had was in 
no acute distress and had a normal gait without assistive 
devices.  He moved about the examining room normally.  
Clumsily, he was able to hop on either foot, heel and toe 
rise, and squat and rise.

On VA orthopedic examination in October 2000, the veteran 
reported that his knees would bother him daily.  He denied 
swelling but indicated that his knees made cracking noises 
often, and that they would give way about once or twice a 
week and cause him to fall very occasionally.  His right and 
left knee bothered him about equally.  He denied weakness and 
fatigability and he was not sure if he limped or not.  On 
clinical examination, he complained of some tenderness on 
palpation in the upper patellar tendon regions bilaterally.  
His cruciate and collateral ligaments were stable, and he had 
no crepitation or effusion.  He complained of some discomfort 
under the right kneecap.  He complained of some pain on 
external rotation of the left knee about the anterior medial 
knee region.  Both knees flexed to 130 degrees and extended 
to zero degrees.  The assessment was anterior knee pain 
syndrome of both knees, with essentially no functional 
impairment of the joints related to pain, weakness, 
fatigability and/or incoordination under normal or repeated 
use or during flare-ups or exacerbations.

A March 2001 VA progress note which the veteran submitted 
with a waiver of RO consideration of it indicates that the 
veteran complained of bilateral knee pain, worse on the left.  
The veteran stated that he had had to give up running and he 
described taping of the right knee.  Clinically, his thighs 
had no atrophy and his knees were stable and were not 
swollen.  There was marked soreness to bilateral passive 
patellofemoral motion.  X-rays showed a slight lateral 
patellar tilt.  The impression was bilateral patellofemoral 
pain syndrome.  An open left patella neoprene sleeve was 
recommended.  

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2000).

The RO has rated the veteran's disabilities under Diagnostic 
Code 5020, synovitis.  Synovitis is to be rated on limitation 
of motion of the affected parts, as degenerative arthritis.  
See the note following 38 C.F.R. § 4.71a, Diagnostic Code 
5024.  The provisions of 38 C.F.R. § 4.59 require at least a 
10 percent rating for each knee where, as here, there are 
painful and/or malaligned knee joints due to healed injury.  
Section 4.59 provides a basis for the current 10 percent 
ratings assigned, as the veteran has painful and malaligned 
joints, the latter shown by X-ray evidence of lateral 
patellar tilting bilaterally.  

However, the veteran has no more than slight limitation of 
motion of each knee.  See 38 C.F.R. § 4.71a, Plate II (normal 
knee range of motion is from zero degrees of extension to 140 
degrees of flexion).  The flexion and extension which are 
shown do not meet the schedular criteria for a disability 
rating greater than 10 percent for either knee.  A 20 percent 
rating for either knee would require flexion limited to 30 
degrees or extension limited to 15 degrees.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261.  The 
veteran's knee ranges of motion are from about zero to 130 
degrees.  Thus, increased ratings may not be granted pursuant 
to Diagnostic Code 5260 or 5261.

A higher rating than 10 percent could possibly be assigned 
for each knee pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
moreover.  The Board concludes that the degree of functional 
impairment which is present is no more than slight, however, 
including due to factors listed in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  An increased 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or due to deformity or 
other pathology, or due to less or more movement than normal 
(including due to ligamentous relaxation), weakened movement, 
excess fatigability, incoordination, and pain on movement, 
swelling, or atrophy of disuse.  The applicable regulations 
and the prohibition against pyramiding in 38 C.F.R. § 4.14 
(2000) do not forbid consideration of a higher rating based 
on functional limitation.  Id.  However, functional 
impairment must be adequately supported by clinical findings.  
A little used part of the musculoskeletal system may be 
expected to show evidence of disuse either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  

There has been pain, tenderness, and soreness of the knees, 
including on motion, including on service evaluation in April 
1999 and on VA evaluation in March 2001 and at the time of 
the medical evaluation board in June 1999, when patellar 
compression produced symptoms.  Moreover, and there was 
crepitus and the veteran walked with a limp on VA examination 
in March 1999, and the veteran was clumsy in hopping, heel 
and toe rising, and squatting and rising on VA examination in 
September 2000.  However, he has had no swelling, weakness, 
muscle spasm, excess fatigability, other incoordination, 
atrophy, excess movement, instability of station, disturbance 
of locomotion other than an occasional limp, or interference 
with sitting, standing, and weight-bearing such as would 
support functional impairment consistent with the functional 
equivalent of limitation of leg flexion to 30 degrees or 
limitation of leg extension to 15 degrees.  

Furthermore, on service treatment in December 1998, he had no 
effusion or bony deformity, his patellar tendons were intact, 
and his strength was normal, in February 1999, Lachmann was 
negative, on VA examination in March 1999, his strength was 
5/5, on service evaluation in June 1999, he had no quadriceps 
atrophy, and on VA examination in September 2000, he was able 
to hop on either foot, could heel and toe rise and could 
squat and rise, and he moved about the examination room 
normally.  On VA orthopedic examination in October 2000, the 
examiner stated that the veteran had no functional impairment 
caused by injury or disease in the joints due to pain, 
weakness, fatigability and/or incoordination under normal or 
repeated use or during flare-ups or exacerbations, and on VA 
evaluation in March 2001, he had no thigh atrophy and no knee 
swelling.  

While the veteran stated that his knees would give way about 
once or twice a week on VA orthopedic examination in October 
2000, and while he is competent to indicate this, the 
examiner felt otherwise as reflected by his comment that the 
veteran had no functional impairment.  Additionally, while 
the veteran, in stating that his knees give out and cause him 
to fall, is essentially claiming instability, McMurray and 
Lachmann were negative on service evaluation in February 
1999, his cruciate and collateral ligaments were stable on VA 
orthopedic examination in October 2000, and his knees were 
stable on VA evaluation in March 2001.  The Board finds that 
the clinical findings made by trained health care providers 
on a number of occasions and the comment of no functional 
impairment caused by the joints are more probative than the 
veteran's statements concerning functional impairment.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Similarly, while the veteran is competent to indicate that 
his knees cramp up and swell, see Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992), Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993), and Falzone v. Brown, 8 Vet. App. 398, 
405 (1995), as he did on service evaluation in April 1999, 
the lack of muscle spasm and swelling on clinical evaluations 
is more probative to the Board than his statements.  
Moreover, while the veteran indicates that he can not stand 
for long periods of time, ascend or descend stairs, or climb, 
his range of motion, the calluses on his feet, his muscle 
strength, and the numerous benign findings belie those 
assertions.  The Board finds the clinical findings to be more 
probative and objective indicia of the degree of function 
which is present, including in light of pain, than the 
veteran's assertions.  Therefore, overall functional 
impairment constituting a knee disability nearly 
approximating leg flexion limited to 30 degrees or leg 
extension limited to 15 degrees is not shown.

Next, dislocated semilunar cartilage has not been diagnosed, 
so Diagnostic Code 5258, which permits a 20 percent rating 
when there is dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, is of 
no assistance to the veteran for either knee.  Furthermore, 
the veteran has not had removal of any semilunar cartilage, 
so Diagnostic Code 5259, which permits a 10 percent rating 
for symptoms from removal of semilunar cartilage, is not for 
application.  

The veteran has asserted that his knees give way about once a 
week, causing him to fall.  This raises the question of 
whether a separate rating should be assigned under Diagnostic 
Code 5257, for other knee impairment with recurrent 
subluxation or lateral instability.  The Court has indicated 
that the provisions of 38 C.F.R. §  4.14 (2000) (prohibit 
evaluating the same manifestations under different diagnostic 
codes) would not be violated if evaluations were assigned 
based on limitation of motion and also on other knee 
impairment.  Therefore, it is possible to obtain separate 
ratings.  The question, however, is whether they are 
warranted under the facts of this case.  Certainly the 
veteran is competent to testify that his knees give way and 
that he falls.  However, the clinical evidence does not 
support his assertions but tends instead to contradict them.  
First, subluxation and lateral instability have never been 
reported clinically or diagnosed, nor have meniscal tears, 
meniscal surgery, or ligamentous laxity, and the veteran has 
been examined and treated on a number of occasions.  Second, 
the preponderance of the evidence indicates that the 
veteran's knees are stable rather than subluxable or 
unstable.  Lachmann's was negative on service evaluation in 
February 1999, the veteran's cruciate and collateral 
ligaments were stable on VA orthopedic examination in October 
2000, and the VA physician who evaluated the veteran in March 
2001 indicated that his knees were stable.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on separate levels of 
disability during those times in light of the facts found.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Board concludes that the disabilities addressed have not 
significantly changed during the claim period and so uniform 
evaluations are appropriate in this case.

As the preponderance of the evidence is against disability 
ratings greater than 10 percent for each knee, the benefit of 
the doubt doctrine is not applicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The degree of disability present for each 
knee more nearly approximates the criteria for the ratings 
now assigned than the criteria for any higher ratings.  
Accordingly, 38 C.F.R. § 4.7 (2000) (provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned) is not for favorable application.


ORDER

Entitlement to service connection for low back disability is 
denied.

A disability rating in excess of 10 percent for right knee 
pain syndrome is denied.

A disability rating in excess of 10 percent for left knee 
pain syndrome is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



